Citation Nr: 1454931	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  08-19 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Entitlement to service connection for asthmatic bronchitis.
 
2. Entitlement to service connection for chronic obstructive lung disease (COPD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1966 to December 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The case was previously before the Board in November 2011 and January 2014 when the claims were remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A preliminary review of the record found that these matters are not ready for appellate disposition because of an outstanding hearing request by the Veteran.

Although the Veteran did not request a hearing before the Board in either his June 2008 VA Form 9 (or subsequent September 2008 VA Form 9), in correspondence received in February 2014, the Veteran requested a videoconference before the Board.  In his correspondence, the Veteran asserts that it was his belief that he was supposed to have a videoconference hearing. 

Because the Veteran is entitled to such a hearing upon request, and because videoconference hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing before the Board.  He must be timely notified of the date and time of the hearing.  After the hearing is conducted, or in the event that the Veteran withdraws his hearing request or fails to report for a scheduled hearing, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



